Citation Nr: 1004374	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-05 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for abdominal adhesions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran served on active duty from October 1949 to April 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied the Veteran's claim 
for a disability rating in excess of 10 percent for 
abdominal adhesions.

In an April 2007 decision, the Board denied the Veteran's 
claim.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a November 2009 
Order, the Court granted a joint motion and remanded this 
matter for further adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Pursuant to the joint motion, the Board finds that further 
development is required prior to appellate review.

The Board finds that the VA examination reports of record 
are inadequate for rating purposes.  Although a February 
2005 VA examination report reflects that x-rays of the 
abdomen were normal, the examiner did not specify whether 
the x-rays were conducted with a barium meal.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7301 (2009).  Similarly, although a 
May 2006 VA examination report reflects the examiner's 
opinion that the Veteran has a small degree of adhesions, 
the examiner did not state whether the Veteran has a partial 
obstruction or delayed motility of barium meal.  Given the 
above, the Board finds that another VA examination is needed 
to properly evaluate the Veteran's abdominal adhesions.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should schedule the Veteran for 
a VA examination to determine the severity 
of his abdominal adhesions.  His claims 
file should be available to the examiner 
and reviewed in conjunction with the 
examination.  All appropriate tests, to 
include x-rays with a barium meal, should 
be conducted.

The report should set forth all objective 
findings regarding the Veteran's 
gastrointestinal disorder, particularly 
the current severity of symptoms.  In 
particular, the examiner should address 
whether the Veteran has a partial 
obstruction manifested by delayed motility 
of barium meal.  A complete rationale 
should be given for all opinions and 
conclusions.  

2.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


